Citation Nr: 1610486	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-31 067	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1964 to September 1967.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) in which the disability evaluation for the appellant's service-connected bilateral hearing loss was increased from zero percent to 10 percent, effective November 16, 2009.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in San Antonio, Texas.  A transcript of the proceeding is associated with the claims file.  The Board subsequently remanded the increasing rating issue for additional development in September 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Pursuant to the Board's September 2015 remand instructions, VA treatment records for the appellant were added to the evidence of record.  Review of those VA treatment records reveals that the appellant underwent an audiological evaluation on July 31, 2015.  However, the associated audiogram has not been included in the evidence of record.

In September 2015, the appellant underwent a private audiological evaluation.  The associated report indicates that the appellant was supposed to be scheduled for further audiological evaluation.  However, no additional information from this private provider is of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding records from all VA facilities must be obtained; in particular, all outstanding audiological evaluation reports audiometric testing results must be obtained, in particular the audiogram results from July 2015. 

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO afforded the appellant an audiological examination in December 2015.  However, as noted above, VA treatment records, and possibly private treatment records, are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder). 

Besides not having access to all of the appellant's VA treatment records, the December 2015 VA examiner did not discuss the private audiological evaluation results of September 2015.  There are various references throughout the appellant VA treatment records and VA examination reports of false positive responses, nonorganic hearing loss and poor reliability but there is no discussion of what exactly this means, especially vis-à-vis the September 2015 private testing results.

On remand, these deficiencies must be rectified and a medical opinion on these points must be obtained from a VA otolaryngologist. 

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA or other government) who have treated him for any hearing loss problems since November 2009.  After securing the necessary release(s), obtain all available outstanding records.  In particular, all outstanding audiological evaluation reports and audiometric testing results must be obtained, especially the VA audiogram results from July 2015, and all VA treatment records from January 2016 onward, as well as all private treatment reports and records from Drs. Dante Escalante, Lance Jackson and Amberly Nye.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made. The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records. 

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by an otolaryngologist.  The purpose of the review is to determine the nature and severity of the Veteran's service-connected bilateral hearing loss. 

The electronic claims file must be reviewed by the otolaryngologist.  If the otolaryngologist does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and made available to the reviewing physician for review. 

The reviewing otolaryngologist must provide a written opinion that addresses all of the following questions: 

      a.  What is acoustic reflex testing?  What is ABR testing?  ABR testing with threshold search?  What is acoustic emissions testing?  What is meant by a Type A tympanogram?  What is indicated by the reliability rating given during an audiological evaluation?

      b.  Discuss each VA and private audiogram of record that was accomplished after November 2009.  Compare and contrast those results - for example, the acoustic reflex testing in September 2015 versus that in December 2015.

      c.  What is meant by the notation on the June 2010 private report that the audiogram was not in agreement with the speech awareness threshold?

      d.  What is meant by the notations on the July 2015 VA report that there had been a significant 'STS' compared to the 2011 audiogram and that it was difficult to evaluate due to false positive responses?

      e.  Is there any indication that the private audiometric examination of June 2010 was not valid?

      f.  Is there any indication that the private audiometric examination of September 2015 was not valid?  

      g.  Does the Veteran demonstrate nonorganic hearing loss?  Explain. 

5.  Complete any additional notification and/or development action deemed warranted by the record.  If the otolaryngologist determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such examination(s).

6.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

7.  Then re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including staged ratings, extraschedular considerations and Rice v. Shinseki, 22 Vet. App. 447 (2009).

8.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

